DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During the interview on 12/15/2021, only the applied arts in the Office Action mailed on 09/28/2021 were discussed, and Applicant’s admitted prior arts, FIGs. 3A-4, and other references in form PTO-892 were not discussed. Upon further consideration, including Applicant’s admitted prior arts and references in the PTO-892 mailed on 09/28/2021, it’s determined that Applicant’s admitted prior arts teach the amended claimed features.
The drawings objection made in the Office Action mailed on 09/28/2021 is hereby withdrawn as a result of new drawings submitted on 12/28/2021.
The 35 USC 112(b) rejection with respect to claim 1 in the Office Action mailed on 09/28/2021 is hereby withdrawn as a result of new drawings submitted on 12/28/2021. However, the 35 USC 112(b) rejection with respect to claim 6 is maintained.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it’s not clear what’s the different between “housing” in claim 6 and the “support member” in claim 1. Paragraph [0033] of the original specification discloses “The housing 1 is an example of a ‘support member’”…of the invention. Therefore, for examination purpose, the housing and support member are interpreted as the same element.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, hereinafter “AAPA” in view of Walz (U.S. PG. Pub. No. 2006/0082945 A1).
With respect to claim 1, AAPA teaches a magnetic part 3’ (FIG. 3A) comprising:
a coil 4 that generates a magnetic flux when a current flows through the coil;
a core 5a and 5b that is formed of a magnetic substance that forms a magnetic path of the magnetic flux;
a support member 1 that supports the core; and
a fixing member 7-8 that fixes the core to the support member,
wherein the core comprises a column portion 5L and 5r that is vertically provided with respect to a contact surface x of the core that contacts the support member,
wherein the fixing member presses the column portion of the core against the support member, 
wherein the support member further comprises a stand 1a that is vertically provided lateral to the core, and
wherein the fixing member comprises a leaf spring 7, the leaf spring comprising a root portion (portion on stand 1a) fixed to the stand and a tip portion (portion on column of the core) in contact with the column portion of the core to press the core against the support member (paras. [0040]-[0041]). AAPA does not teach the support member has a recess in a portion of a facing surface that faces the core, where the portion of the facing surface having the recess does not face the column portion of the core.
Walz teaches a magnetic part (FIGs. 1-3), 
wherein the support member 50 has a recess (recess between platform 46) in a portion of a facing surface (upper face of platform 46) that faces the core, where the portion of the facing surface having the recess does not face the column portion (portion of the core which sits 
With respect to claim 2, AAPA in view of Walz teaches the magnetic part according to claim 1,
wherein the column portion is provided in each of both end portions of the core in a direction parallel to the surface where the core is in contact with the support member, and
wherein the recess is provided in the support member to be opened toward a space between the column portions (AAPA, paras. [0040]-[0041]; Walz, paras. [0018] and [0020]).
With respect to claim 3, AAPA in view of Walz teaches the magnetic part according to claim 1,
wherein the core is configured by combining two cores that are formed to have “E” shaped sections in a longitudinal direction such that projection portions formed in both end portions of the two cores in the longitudinal direction are in close contact with each other to form the column portions (AAPA, see FIG. 3A, paras. [0040]-[0041]).
With respect to claim 5, AAPA in view of Walz teaches the magnetic part according to claim 1,
wherein the support member is formed of a heat radiator that radiates heat emitted from the core (AAPA, paras. [0040]-[0041]; Walz, para. [0021]).
With respect to claim 7, AAPA teaches a magnetic part 3’ (FIG. 3A) comprising:
a coil 4 that generates a magnetic flux when a current flows through the coil;
a core 5a and 5b that is formed of a magnetic substance that forms a magnetic path of the magnetic flux, wherein the core comprises a contact surface x;

a fixing member 7-8 that fixes the core to the support member by pressing only a column 5L and 5r portion of the core against the facing surface of the support at the contact surface of the core (paras. [0040]-[0041]). AAPA does not teach
the support member comprises a recess in a portion of the facing surface of the support member that does not support the contact surface of the core.
Walz teaches a magnetic part (FIGs. 1-3), 
the support member 50 comprises a recess (recess between platform 46) in a portion of the facing surface (upper face of platform 46) of the support member that does not support the contact surface (surface around coil 42) of the core 12 and 24 (paras. [0018] and [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the recess as taught by Walz to the magnetic part of AAPA to provide internal cooling conduits or another active cooling arrangement (para. [0020]).
With respect to claim 8, AAPA in view of Walz teaches the magnetic part of claim 7, wherein the support member further comprises a stand 1a that is vertically provided lateral to the core, and
wherein the fixing member comprises a leaf spring 7, the leaf spring comprising a root portion (portion on stand 1a) fixed to the stand and a tip portion (portion on column of the core) in contact with the column portion of the core to press the core against the support member (AAPA, paras. [0040]-[0041]).

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Walz and Jujii et al. (U.S. PG. Pub. No. 2019/0019609 A1)
With respect to claim 6, AAPA in view of Walz teaches the electronic apparatus comprising:
the magnetic part according to claim 1 (AAPA, paras. [0040]-[0041]; Walz, paras. [0018] and [0020]). AAPA in view of Walz does not expressly teach 
a board to which the coil of the magnetic part is electrically connected; and 
a housing that holds the magnetic part and the board.
Best understood in view of 35 USC 112(b) rejection, Fujii teaches electronic apparatus (FIG. 23) comprising: 
a board 21 to which the coil 38 of the magnetic part is electrically connected;
a housing 29 that holds the magnetic part 30 and 38 and the board (paras. [0060]-[0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil connected to the board as taught by Fujii to the electronic apparatus of AAPA in view of Walz to improve ease of connection with other electronic components.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837